NO. 12-14-00259-CV

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

IN RE:                                           §

VIRGINIA M. THORNTON,                            §      ORIGINAL PROCEEDING

RELATOR                                          §

                                  MEMORANDUM OPINION
                                      PER CURIAM
       In this original mandamus proceeding, Relator, Virginia M. Thornton, requests, in part,
that this court direct the trial court to “vacate [its] temporary order and grant Relator permanent
custody of Relator[’]s minor child, and to dismiss the cause on lack of standing and refusal to
change venue to Harris County, Texas.” We deny the petition.
       An original appellate proceeding such as this one is commenced by filing a petition with
the clerk of the appropriate appellate court. TEX. R. APP. P. 52.1. The form and contents of the
petition are prescribed by Rule 52.3, which requires that each petition be accompanied by an
appendix. TEX. R. APP. P. 52.3(k). The appendix must contain, among other items, a certified or
sworn copy of any order complained of. TEX. R. APP. P. 52.3(k)(1)(A).
       Here, Thornton complains of a temporary order dated August 9, 2013, granting her
child’s paternal grandmother temporary custody with Thornton having only standard visitation
rights. However, no such order is included with her petition. See TEX. R. APP. P. 52.3(k)(1)(A)
(requiring certified or sworn copy of any order complained of). In a letter dated September 8,
2014, this court notified Thornton that her petition does not comply with Texas Rule of
Appellate Procedure 52.3(k)(1)(A). She was also requested to amend her petition, on or before
September 18, 2014, to include the omitted document. However, Thornton has not done so, nor
has she otherwise responded to this court’s notice. Without a copy of the order complained of,
we cannot determine whether Thornton is entitled to any portion of the relief she seeks.
Accordingly, we deny her petition for writ of mandamus.
Opinion delivered September 24, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)




                                                           2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                       SEPTEMBER 24, 2014


                                         NO. 12-14-00259-CV


                                   VIRGINIA M. THORNTON,
                                            Relator
                                              V.
                                               ,
                                   HON. MARK A. CALHOON,
                                          Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by VIRGINIA M. THORNTON, who is the relator in Cause No. 13-0098, pending on the
docket of the 3rd Judicial District Court of Houston County, Texas. Said petition for writ of
mandamus having been filed herein on September 8, 2014, and the same having been duly
considered, because it is the opinion of this Court that a writ of mandamus should not issue, it is
therefore CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of
mandamus be, and the same is, hereby DENIED.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.